Citation Nr: 1002657	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for skin cancer, secondary 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

In January 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In April 2008, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was directed to obtain 
treatment records from Dr. Beauer who the Veteran reported 
stated that there was a very good chance that Agent Orange 
caused his skin cancer.  In addition, the remand stated that 
if those records were obtained and they showed current 
treatment for a skin condition, the Veteran should be 
afforded a VA examination to determine the etiology of the 
condition.  

The RO requested and obtained treatment records from Dr. 
Beauer, which showed that the Veteran was treated for basal 
cell carcinoma of the right forearm and actinic keratosis of 
the right ear.  The record indicates that the Veteran was 
then afforded a VA examination in May 2009; however, no such 
examination report is of record.  In June 2009, an addendum 
was requested from the same examiner who conducted the May 
2009 examination.  In September 2009, an addendum to the May 
2009 examination report was provided with an opinion 
regarding whether the Veteran's skin condition was related to 
Agent Orange exposure.  The addendum report made clear that 
the opinion was not provided by the examiner who conducted 
the May 2009 examination.  

In a November 2009 supplemental statement of the case, the 
Appeals Management Center (AMC) did not list the May 2009 VA 
examination in the list of evidence considered, although the 
examination was referred to in the reasons and bases section.  

Clearly, the remand directives were not accomplished as the 
May 2009 VA examination report was not associated with the 
claims file and the opinion provided in September 2009 was 
not provided by the examining physician.  As such, a remand 
is required to correct these deficiencies.  

On remand, the May 2009 VA examination report should be 
associated with the claims file.  In addition, because the 
September 2009 addendum was not provided by the examiner who 
conducted the May 2009 examination, the Veteran should be 
afforded another VA examination to obtain a medical opinion 
in order to determine the nature and etiology of his skin 
disorders.  Such an opinion is necessary for a determination 
on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the May 
2009 VA examination report.  If this 
record is not available, a negative reply 
is required.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
his skin condition.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report.

Based on the examination and review of 
the record, the examiner who conducted 
the examination is requested to provide 
an opinion in the same examination report 
as whether it is at least as likely as 
not (i.e., whether there is at least a 50 
percent probability) that any current 
skin disability had its onset during 
active service or is related to any in-
service disease or injury, to include 
exposure to herbicides, as claimed by the 
Veteran.  

A detailed rationale for any opinion 
expressed should be provided. 

3.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


